DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 7 as amended recite at least one light source configured to flood illuminate inside the housing with “one electromagnetic band.” Applicant’s specification discloses the use of various light sources or an array of light sources (e.g., lasers, LEDs, incandescent and fluorescent lamps) configured to provide one or more wavelength bands (see page 7 line 21 through page 8 line 19 of the specification). In the Remarks filed 01/31/2022, Applicant implies that Claims 1 and 7 as amended recite the use of a single wavelength or one wavelength band (see page 17 line 20 to page 18 line 22 of the Remarks). However, the applicant disclosure fails to teach flood illuminating in side of the housing with one EM band as recited in amended Claim 1 and 7.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lakios et al., Pub. No. 2017/0360011 (hereinafter “Lakios”).
Regarding claim 1, Lakios discloses apparatus and method to provide phototherapy to companion animal including reptiles such as lizards, snakes, and turtles  (see Figs. 4, 11, and Pars. 0034, 0077), comprising: providing a housing sized to surround at least one companion animal (see Figs. 4 and 11); at least one light source one light source 120,110, configured to illuminate the inside of the housing with, e.g., UV light in the UVA and UVB bands (see Figs. 4, 11, the abstract, and Pars. 0008, 0040); and control system/unit 10 configured to control lighting characteristics including wavelength of light, intensity, and irradiation time/ duration as claimed (see the abstract, Figs. 1-3, and Pars. 0007, 0041, 0076).
Regarding claim 2, Lakios teaches that the lighting system/electromagnetic band is selected from ultraviolet, visible, and IR light (see Pars. 0032, 0039, 0044).
Regarding claims 3 and 4, applicant’s disclosure does not teach specific dimensions, size, and/or weight of the housing. Lakios discloses a habitat/housing for housing a reptile such as a lizard, snake or the like, but he does not specifically teach that the housing is a portable or fixed housing. Moreover, the court held that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are un-expected results, see In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952). Hence, Lakios anticipates the claimed limitations as broadly as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lakios in view of Miyake et al., Pub. No. U.S. 2011/0251657 (“Miyake”).
Lakios, described above, does not particularly the duration of the phototherapy light irradiation or the intensity of the illumination light. Regarding the limitation directed to the duration of the phototherapy treatment recited in claims 5 and 7, Examiner takes an official notice that irradiation duration of between seconds to few hours during phototherapy 
treatment is known in the art. Regarding claims 6 and 8, Miyake discloses a light device adapted to provide phototherapy ultraviolet radiation/illumination to various different housing means including livestock barns and henhouses, the treatment radiation having illuminance of 200 lux to 1000 lux (see Pars. 0027, 0031). Miyake further teaches the benefits of such radiation for animals including humans (see Pars. 0003, 0044). Regarding claim 9, Miyake further teaches methods wherein the treatment is repeated in twelve hours period (see Par. 0042). Hence, at the time at the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify Lakios in view of Miyake to use treatment radiation providing illuminance of between 200 lux and 1000 lux to provide phototherapy treatment to domesticated animals including a companion animal at least once a day as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see the following references:
McNew, Pub. No. U.S. 2008/0125620, see Figs. 1-3 and Pars. 0006, 0153.
Reeves, Pub. No. U.S. 2010/0218435, see Fig. 5 and Pars. 0035, 0039, 0068.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
May 16, 2022